Exhibit 10.1

 

AGREEMENT AND GENERAL RELEASE

 

NEW ENTERPRISE STONE & LIME CO., INC., of 3912 Brumbaugh Road, New Enterprise,
PA, its affiliates, subsidiaries, divisions, successors and assigns and the
officers, directors and agents thereof (collectively referred to throughout this
Agreement as “Employer”), and JAMES W. VAN BUREN, residing at 155 Stratford Ct.,
Hollidaysburg PA 16648 (referred to as “Employee”) agree that:

 

1.             In consideration for signing this Agreement and General Release
and in compliance with the promises made herein, Employer agrees that Employee
will receive ($565,195.00), paid in one lump sum. In addition, Employee will
have family coverage for twelve (12) months of COBRA payments paid by the
Employer for the next 12 months (premium waived for coverage until 7/31/2014)
and Kim Van Buren will have an additional six (6) months waiver (premium waived
for coverage until 1/31/2015).

 

2.             Employee understands and agrees that he will resign from the
Employer as of 7/18/2013.

 

3.             Employee understands and agrees that he would not receive the
benefits specified in paragraph “1” above, except for his execution of this
Agreement and General Release and the fulfillment of the promises contained
herein.

 

4.             Employee knowingly and voluntarily releases and forever
discharges Employer, of and from any and all claims, known and unknown, which
Employee, his heirs, executors, administrators, successors, and assigns have or
may have against Employer at any time prior to the date of execution of this
Agreement and General Release, including, but not limited to, any alleged
violation of The National Labor Relations Act, as amended; Title VII of the
Civil Rights Act of 1964, as amended; Sections 1981 through 1988 of Title 42 of
the United States Code; the Employee Retirement Income Security Act of 1974, as
amended; the Immigration Reform and Control Act, as amended; the Americans with
Disabilities Act of 1990, as amended; the Age Discrimination in Employment Act
of 1967; as amended; the Family and Medical Leave Act of 1993,as amended; the
Fair Labor Standards Act, as amended; the Occupational Safety and Health Act; as
amended; the Pennsylvania Human Relations Act, as amended; the Pennsylvania Wage
Payment and Collection Law, as amended; the Pennsylvania Minimum Wage Act, as
amended; the Pennsylvania Equal Pay Law, as amended; any other federal, state or
local civil or human rights law or any other local, state, or federal law,
regulation or ordinance; any public policy, contract, tort, or common law; or
any allegations for costs, fees, or other expenses, including attorneys’ fees
incurred in these matters.

 

5.           Employee may revoke this Agreement and General Release for a period
of seven (7) days following the day he executes this Agreement and General
Release. Any revocation within this period must be submitted, in writing, to
Richard J. Emerick, Vice President —Human Resources, and state “I hereby revoke
my acceptance of

 

--------------------------------------------------------------------------------


 

our Agreement and General Release.” The revocation must be personally delivered
to Richard J. Emerick, or his designee, or mailed to Richard J. Emerick, Vice
President — Human Resources, New Enterprise Stone & Lime Co., Inc., 3912
Brumbaugh Road, New Enterprise, PA 16664, and postmarked within seven (7) days
of execution of this Agreement and General Release. This Agreement and General
Release shall not become effective or enforceable until the revocation period
has expired. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in Pennsylvania, then the revocation period shall not expire until
the next following day which is not a Saturday, Sunday or legal holiday.

 

6.             Employee agrees not to disclose any information regarding the
existence or substance of this Agreement and General Release, except to any
attorney with whom Employee chooses to consult regarding his consideration of
this Agreement and General Release.

 

7.             Employee agrees that neither this Agreement and General Release
nor the furnishing of the consideration for this Release shall be deemed or
construed at any time for any purpose as an admission by Employer of any
liability or unlawful conduct of any kind.

 

8.             Should any provision of this Agreement and General Release be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, including the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement and General Release in full force and effect. However, if any
portion of the general release language were ruled to be unenforceable for any
reason, Employee shall return the consideration paid hereunder to Employer.

 

9.           This Agreement and General Release may not be modified, altered, or
changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.

 

10.         This Agreement and General Release sets forth the entire agreement
between the parties hereof, and fully supersedes any prior agreements or
understandings between the parties.

 

11.         Employee has been advised that he has at least twenty-one (21) days
to consider this Agreement and General Release and has been advised in writing
to consult with an attorney prior to execution of this Agreement and General
Release. Having elected to execute this Agreement and General Release, to
fulfill the promises set forth herein, and to receive thereby the sums and
benefits set

 

--------------------------------------------------------------------------------


 

forth in Paragraph 1 herein, Employee freely and knowingly, and after due
consideration, enters into this Agreement and General Release intending to
waive, settle and release all claims he has or might have against Employer.

 

 

 

/s/ James Van Buren

 

 

 

 

 

7.17.13

 

 

Date

 

 

 

Signed and sworn before me

 

 

this 17 day of July, 2013

 

COMMONWEALTH OF PENNSYLVANIA

 

 

Notorial Seal

/s/ Kelly M. Burtnett-Myers

 

Kelly M. Burtnett-Myers, Notary

Notary Public

 

South Woodbury Twp., Bedford County

 

 

My Commission Expires April 16, 2017

 

 

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES

 

 

 

ATTEST:

 

NEW ENTERPRISE STONE & LIME CO., INC.

 

 

 

 

 

 

 

 

 

By

/s/ Richard J. Emerick

 

 

 

 

 

 

7/17/13

 

 

Date

 

--------------------------------------------------------------------------------